Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 10.1 AMENDMENT NO. 1 TO CREDIT AGREEMENT AMENDMENT NO. 1 dated as of September 29, 2008 (this  Amendment ), to the Sixth Amended and Restated Credit Agreement, dated as of May 16, 2008 (as heretofore amended, the  Credit Agreement ), among FOOT LOCKER, INC. (the  Company ), the SUBSIDIARIES party thereto, the BANKS party thereto, BANK OF AMERICA, N.A., as Administrative Agent and Swingline Bank (the  Administrative Agent ) and THE BANK OF NEW YORK as LC Agent. WHEREAS, the Company has requested the Agent and the Banks to amend the Credit Agreement to permit the 2cquisition (as defined below); WHEREAS, the Required Banks are willing to amend the Credit Agreement to permit the 2cquisition on the terms and subject to the conditions set forth below; NOW, THEREFORE, the parties hereto agree as follows: Section 1 . Defined Terms; References. Unless otherwise specifically defined herein, each term used herein which is defined in the Credit Agreement has the meaning assigned to such term in the Credit Agreement. Each reference to hereof, hereunder, herein and hereby and each other similar reference and each reference to this Agreement and each other similar reference contained in the Credit Agreement, and each reference to thereof, thereunder, therein and thereby and each other similar reference to the Credit Agreement and each reference to the Credit Agreement and each other similar reference to the Credit Agreement in any other Loan Document shall, after this Amendment becomes effective, refer to the Credit Agreement as amended hereby. Section 2 . New Definitions. The following defined term is added in appropriate alphabetical order in Section 1.01 of the Credit Agreement.  2cquisition  means an acquisition by the Company from SkateDirect LLC (or its parent) of all the assets related to SkateDirect LLCs business of marketing and selling apparel, footwear, skateboard and snowboard products via catalogs and the internet consummated on or prior to December 31, 2008 for aggregate consideration, subject to customary post closing adjustments relating to inventory, of not greater than $102,000,000 (which will be funded from cash on hand and not from the proceeds of a new incurrence of Debt). Section 3 . Amendments. (a) Section 5.14 of the Credit Agreement is hereby amended by: (a) deleting and where it appears at the end of Paragraph (d) thereof; (b) re-lettering Paragraph (e) thereof as Paragraph (f); and (c) adding the following new Paragraph (e): (e) the 2cquisition; provided that immediately after giving effect to the 2cquisition, (1) the Company would be in pro forma compliance with the covenants set forth in Section 5.07, 5.08, 5.09, 5.10 and 5.13 (assuming, for the purpose of Section 5.10 and the calculation, if applicable, of Excess Cash Flow for the purpose of Section 5.08, that the 2cquisition was consummated on the first date of the most recent fiscal period with respect to which each such covenant is calculated) and (2) the Company shall have delivered to the Administrative Agent a certificate of a Responsible Officer certifying such pro forma compliance and showing in reasonable detail the calculation thereof. Section 4 .
